DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Paragraph 15, Line 7:  Please replace the word “with” with the word –when--.
Paragraph 41, Line 5:  Please replace with word “swtich” with the word –switch--.

Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The concept of notifying a user of virtual reality equipment of a hazardous event has been taught in the prior art as seen by the Long [U.S. 9,990,778] reference that presents a message on a headset display when the presence of smoke or an intrusion event or telephone call occurs.  Also, the virtual reality environment taught by Roberts et al [U.S. 10,896,599] includes an implementation that instructs a virtual reality device to power down (Col. 3, Lns. 39-43).  However, the prior art does not specifically teach a processor in communication with both an alarm panel of a fire alarm system and a central server of the virtual reality system in order to continuously monitor said alarm panel, receive a signal from the alarm panel when an alarm of a detector has been triggered, and, most importantly, disconnect the one or more virtual reality devices from the central server upon receipt of the signal.  This configuration is unobvious when compared to the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roberts et al [U.S. 10,380,875] alerts a user immersed in a virtual reality environment.
Saidi [U.S. 10,431,060] initiates an alert mechanism upon a change in a real-world environment.
Keen et al [U.S. 10,607,367] generates a signal upon a severe condition during a VR session.
Tokuchi [U.S. 10,832,547] gives a notification to a VR user.
Kaufthal [U.S. 10,841,534] provides real-word awareness for virtual reality.
Keen et al [U.S. 11,302,027] uses cognitive analysis to determine the severity of a condition during a VR session.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
6/10/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687